Pee Curiam.
1. “If the consignee rejects the goods, the carrier’s liability as to such ceases, and he becomes liable as warehouseman. As such warehouseman he is chargeable with the duty of notifying the consignor of the consignee’s refusal to accept the goods, and with the further duty of holding' the same subject to the order of the consignor.” Ala. R. Co. v. McKenzie, 139 Ga. 410, 412 (77 S. E. 647, 45 L. R. A. (N. S.) 18); American Sugar Refining Co. v. McGhee, 96 Ga. 27 (1) (21 S. E. 383).
2. But where, under a contract of purchase and sale, goods are shipped in a single lot to the vendee, who accepts them, pays the freight, and actually removes and retains a portion thereof, but afterwards returns to the carrier a part of the goods so removed, and, with himself designated as consignor, returns all the unused portion of the shipment to the vendor, he is liable to the carrier for storage charges which accrued on the goods after their acceptance by him and pending his' negotiations with the vendor for their acceptance and return, irrespective of any equities which might exist as between himself and the vendor. The court therefore did not err in directing a verdict against the defendant vendee for the storage charges sued for.

Judgment affirmed.


Jenkins, P. J.,‘and Bell, J., coneur. Stephens, J., dissents.

0. 0. King, for plaintiff in error.
Miles W. Lewis, Reuben M. Tuclc, contra.